Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 1 of 12 Pageid#: 422




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 STEVE HUDSON PARK,                            )
                                               )
                 Plaintiff,                    )     Case No. 1:19CV00019
                                               )
 v.                                            )     OPINION AND ORDER
                                               )
 ELECTRO-MECHANICAL                            )     By: James P. Jones
 CORPORATION,                                  )     United States District Judge
                                               )
                 Defendant.                    )

       Thomas E. Strelka, L. Leigh R. Strelka, and N. Winston West, IV, STRELKA
 LAW OFFICE, PC, Roanoke, Virginia, for Plaintiff; Victor O. Cardwell, King F.
 Tower, Eric J. Sorenson, Jr., and Leah M. Stiegler, WOODS ROGERS PLC, Roanoke,
 Virginia, for Defendant.

       In this breach-of-contract case invoking the court’s diversity jurisdiction,

 plaintiff Steve Hudson Park, a former executive of defendant Electro-Mechanical

 Corp. (“EMC”), claims that EMC owes him a severance payment pursuant to a

 Change in Control Severance Agreement. Because I conclude that no change in

 control occurred, I will deny Park’s Motion for Summary Judgment and grant

 EMC’s Motion for Summary Judgment.

                                         I.

       The following undisputed facts are taken from the summary judgment

 record.
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 2 of 12 Pageid#: 423




       The plaintiff Park served as defendant EMC’s Vice President of Marketing

 until his termination in July 2018. EMC is a family-owned business engaged in the

 manufacture of electrical apparatus. In 2015, EMC entered into Change in Control

 Severance Agreements with all executives at the vice president level and higher.

 The stated purpose of these agreements was to provide some security to these

 executives as the Leonard family, which owned EMC, explored the possibility of

 selling the company. The Change in Control Severance Agreement executed by

 Park and EMC includes the following provision:

       a. Involuntary Termination Following a Change in Control. If, on or
          within two years following a Change in Control, Company (or any
          parent or subsidiary of Company) terminates Executive’s
          employment without Cause, or Executive resigns from such
          employment for Good Reason, then, in each case subject to Section
          5, Executive will receive severance pay (less applicable
          withholding taxes) in the form of a lump sum payment equivalent
          to (i) two years of Executive’s base salary (as such salary is in
          effect immediately prior to (A) the Change in Control, or (B)
          Executive’s termination, whichever is greater), and (ii) Twenty
          Thousand Dollars.

 Compl. Ex. A at 1-2, ECF No. 1-1. The agreement defines “Change in Control”

 as:

       (i)   Any one person, or more than one person acting as a
             group, (“Person”) becoming the beneficial owner,
             directly or indirectly, of securities of Company
             representing fifty percent or more of the total voting
             power represented by Company’s then outstanding
             voting securities;



                                        -2-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 3 of 12 Pageid#: 424




       (ii)    The consummation of the sale or disposition by
               Company of all or substantially all of the Company’s
               assets;

       (iii)   The consummation of a merger or consolidation of
               Company with any other corporation, other than a merger
               or consolidation which would result in the voting
               securities of Company outstanding immediately prior
               thereto continuing to represent (either by remaining
               outstanding or by being converted into voting securities
               of the surviving entity or its parent) at least fifty percent
               of the total voting power represented by the voting
               securities of Company or such surviving entity or its
               parent outstanding immediately after such merger or
               consolidation; or
       (iv)    A change in the composition of the Board occurring
               within a two year period, as a result of which less than a
               majority of the directors are Incumbent Directors.
               “Incumbent Directors” means directors who either (A)
               are directors of the Company as of the date of this
               Agreement, or (B) are elected, or nominated for election,
               to the Board with the affirmative votes of at least a
               majority of the directors of the Company at the time of
               such election or nomination (but will not include an
               individual whose election or nomination is in connection
               with an actual or threatened proxy contest relating to the
               election of directors to the Company.)

       For purposes of this definition of Change in Control, persons will be
       considered to be acting as a group if they are owners of a corporation
       that enters into a merger, consolidation, purchase or acquisition of
       stock, or similar business transaction with the Company.
       Notwithstanding the foregoing, and for the avoidance of doubt, a
       transaction will not constitute a Change in Control if: (z) its sole
       purpose is to change the state of Company’s incorporation, or (y) its
       sole purpose is to create a holding company that will be owned in
       substantially the same proportions by the persons who held the
       Company’s securities immediately before such transaction.


                                            -3-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 4 of 12 Pageid#: 425




 Id. at 4-5. In claiming he is entitled to a severance payment, Park relies on

 definition (i).

        On September 21, 2016, Francis Lee Leonard (“F. Leonard”) died. At the

 time of his death, F. Leonard, EMC’s largest shareholder, owned 44.16% of

 EMC’s stock.1 His will provided that upon his death, his shares of EMC would be

 transferred into a trust called the Marital Business Share. On September 30, 2016,

 F. Leonard’s widow, Jacqueline Leonard; their sons, Roger and Russell Leonard;

 and attorney C. Thomas Davenport qualified as executors of F. Leonard’s estate.

 The named trustees of the Marital Business Share were Jacqueline, Roger, Russell,

 the President of EMC (who, at the time of F. Leonard’s death, was Russell), and

 Davenport. The will afforded Russell 1.5 votes upon any vote of the executors or

 trustees, while all other executors and trustees were granted only one vote.

        Jacqueline was the income beneficiary of the Marital Business Share. Upon

 her death, F. Leonard’s will provided that the Marital Business Share would

 become part of another trust called the Family Trust. F. Leonard’s approximately

 44.16% interest in EMC thus traveled from his hands into his estate, then into the

 hands of the co-trustees of the Marital Business Share to be held in trust for the

 benefit of Jacqueline and, ultimately, into the Family Trust. F. Leonard’s will

 provided that Jacqueline would receive the net income from the Family Trust


        1
            F. Leonard owned 204,426 out of 462,500 shares of EMC stock.
                                            -4-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 5 of 12 Pageid#: 426




 during her lifetime and that upon her death, the remainder would be distributed to

 the couple’s four children, Roger, Russell, Renee, and Robin, either directly or

 through separate trusts.

       At no time relevant to this case did F. Leonard own “securities of [EMC]

 representing fifty percent or more of the total voting power represented by

 [EMC]’s then outstanding voting securities.” Compl. Ex. A at 4, ECF No. 1-1.

 Therefore, the transfer of his shares could only serve to make the recipient a

 majority owner of EMC, for purposes of establishing a Change in Control, if the

 recipient was already the beneficial owner of approximately 6% or more of EMC

 stock. At the time of F. Leonard’s death, Jacqueline directly owned 24.22% of

 EMC’s outstanding stock.2

       Park contends that when F. Leonard died on September 21, 2016, Jacqueline

 became the beneficial owner of his 44.16% stake in EMC by virtue of being the

 income beneficiary of the Marital Business Share. According to Park, Jacqueline’s

 beneficial ownership interest in her late husband’s shares, combined with her

 outright ownership of 24.22% of EMC’s outstanding stock, gave her a majority

 ownership interest. Importantly, Jacqueline sold her 24.22% of the shares to her

 children on December 31, 2016, before F. Leonard’s shares had been distributed

 from his estate into the Marital Business Share. Thus, by the time F. Leonard’s


       2
           Jaqueline owned 112,000 out of 462,500 shares of EMC stock.
                                           -5-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 6 of 12 Pageid#: 427




 shares were transferred to the co-trustees, Jaqueline did not own any other shares

 of EMC. Moreover, the transfer of F. Leonard’s shares from the estate to the co-

 trustees of the Marital Business Share occurred after Park’s termination from

 EMC.

        On these facts, both parties have moved for summary judgment.              The

 motions have been fully briefed and are ripe for decision.3

                                           II.

        The court is required to grant a motion for summary judgment “if the

 movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling

 on cross-motions for summary judgment, the court must, “[w]ith respect to each

 side’s motion, . . . view the facts and all justifiable inferences arising therefrom in

 the light most favorable to the nonmoving party.” Kolbe v. Hogan, 849 F.3d 114,

 130 (4th Cir. 2017) (internal quotation marks and citations omitted). Summary

 judgment is not a disfavored procedural shortcut, but an important mechanism for

 weeding out claims and defenses that have no factual basis. Celotex Corp. v.

 Catrett, 477 U.S. 317, 327 (1986). It is the affirmative obligation of the trial judge



        3
          I will dispense with oral argument because the facts and legal contentions are
 adequately presented in the materials before the court, and argument would not
 significantly aid the decisional process.

                                           -6-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 7 of 12 Pageid#: 428




 to prevent factually unsupported claims and defenses from proceeding to trial.

 Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993).

       The parties agree that Virginia law applies in this case.4 Generally, “[t]he

 interpretation of a contract presents a question of law.” City of Chesapeake v.

 States Self-Insurers Risk Retention Grp., Inc., 628 S.E.2d 539, 541 (Va. 2006); see

 also Fulton v. Henrico Lumber Co., 148 S.E. 576, 577 (Va. 1929) (noting the

 “general rule” that “documents must be construed by the court”). The intended

 expression of the parties’ agreement is “derived from the plain language of [the]

 contract provision.” Jimenez v. Corr, 764 S.E.2d 115, 124 (Va. 2014). Where

 contract language is ambiguous and evidence of the surrounding circumstances

 supports conflicting interpretations, the meaning of the contract “becomes a mixed

 question of law and fact” to be submitted to a jury. Fulton, 148 S.E. at 577.

 Whether a contract is ambiguous is also a question of law to be decided by the

 court. Langman v. Alumni Ass’n of Univ. of Va., 442 S.E.2d 669, 674 (Va. 1994)

 (“The question whether a writing is ambiguous is not one of fact but of law.”)

 Where a contract “is complete on its face, [and] is plain and unambiguous in its


       4
           In a diversity case, I must apply the conflict of laws rules of the forum state.
 Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941). The Change in
 Control Severance Agreement states that it “shall be governed by the laws of the
 Commonwealth of Virginia without regard to its choice of [law] provisions.” Compl. Ex.
 A at 7, ECF No. 1-1. Virginia generally honors contractual choice of law provisions.
 Thornhill v. Donnkenny, Inc., 823 F.2d 782, 786 (4th Cir. 1987). Moreover, the parties
 have relied on the application of Virginia law in their arguments.
                                            -7-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 8 of 12 Pageid#: 429




 terms, the court is not at liberty to search for its meaning beyond the instrument

 itself.” Monticello Ins. Co. v. Baecher, 477 S.E.2d 490, 491 (Va. 1996) (internal

 quotation marks and citation omitted).

       “In determining whether a term is ambiguous, a court cannot look at the

 term in isolation; it must look at the term in the context of the entire contract.”

 James River Ins. Co. v. Doswell Truck Stop, LLC, 827 S.E.2d 374, 376 (Va. 2019).

              The court must give effect to all of the language of a contract if
       its parts can be read together without conflict. Where possible,
       meaning must be given to every clause. The contract must be read as
       a single document. Its meaning is to be gathered from all its
       associated parts assembled as the unitary expression of the agreement
       of the parties.
 Berry v. Klinger, 300 S.E.2d 792, 796 (Va. 1983).

              The search for this plain meaning does not myopically focus on
       a word here or a phrase there. Instead, it looks at a word in the
       context of a sentence, a sentence in the context of a paragraph, and a
       paragraph in the context of the entire agreement. The plain meaning
       of a word depends not merely on semantics and syntax but also on the
       holistic context of the word within the instrument.

 Erie Ins. Exch. v. EPC MD 15, LLC, 822 S.E.2d 351, 355 (Va. 2019). “If the plain

 meaning is undiscoverable, Virginia courts apply the contra proferentem canon,

 which construes ambiguities against the drafter of the ambiguous language.” Id.

       The instant dispute turns on the meaning of the phrase “beneficial owner,”

 which is not defined in the Change in Control Severance Agreement.                Park

 contends that Jacqueline became the beneficial owner of F. Leonard’s shares of


                                          -8-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 9 of 12 Pageid#: 430




 EMC stock when F. Leonard died because Jacqueline was the income beneficiary

 of the Marital Business Share, and the will provided that the shares would be held

 in that trust for her benefit.

        EMC counters that an income beneficiary of a trust is not a beneficial owner

 because the income beneficiary does not have the power to vote or dispose of the

 shares. According to EMC, Jacqueline was never the beneficial owner of F.

 Leonard’s shares of EMC. EMC posits that “beneficial owner” refers to either a

 person who directly owns stock or to a person or group that forms an LLC or other

 corporate entity to acquire stock. EMC further notes that by the time F. Leonard’s

 shares made their way into the Marital Business Share, Jacqueline had already sold

 her shares of EMC to her children. Therefore, EMC argues, there was no point in

 time at which Jacqueline had any ownership interest in more than 50% of EMC’s

 outstanding stock.

        In his briefs, Park repeatedly states that Jacqueline did not become a

 beneficial owner of F. Leonard’s shares by virtue of her role as a co-executor of his

 estate. Rather, Park focuses on Jacqueline’s status as income beneficiary of the

 Marital Business Share. There are two key problems with Park’s legal theory.

        First, F. Leonard’s shares were not transferred from the estate into the

 Marital Business Share until several months after Park was terminated. That




                                          -9-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 10 of 12 Pageid#: 431




  transfer, then, cannot have constituted a Change in Control that would entitle Park

  to recover anything under the Change in Control Severance Agreement.

        Park attempts to get around this fact by asserting that an estate is merely a

  legal mechanism and an estate cannot own anything.           Based on this logic,

  Jacqueline became a beneficial owner of the shares upon F. Leonard’s death

  because under his will, she would be the income beneficiary of the trust that would

  eventually, at some future time, hold the shares. But the will provided that the

  residue of the estate would not be distributed to the Marital Business Share and its

  counterpart, the Marital Real Estate Share, until after the estate’s debts and costs

  had been paid. There was thus no guarantee of exactly how many shares would be

  distributed to the Marital Business Trust or when that distribution might occur. In

  other words, at the time of F. Leonard’s death, Jacqueline’s interest in the shares

  was at best anticipated and contingent rather than actual. I reject Park’s argument

  that Jacqueline became a beneficial owner of F. Leonard’s shares upon her

  husband’s death or at any other point prior to the transfer of the shares into the

  Marital Business Share.

        The second fatal flaw in Park’s theory of the case is that Jacqueline, as

  income beneficiary of the Marital Business Share, did not have the power to vote

  the shares held by the trust, or the power to direct how they would be voted. She

  was simply entitled to receive income from the corpus of the trust during her


                                          -10-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 11 of 12 Pageid#: 432




  lifetime. Park himself suggests that “beneficial owner” as used in the Change in

  Control Severance Agreement has the definition set forth in the Virginia Stock

  Corporations Act, with respect to appraisal rights and other remedies: “‘Beneficial

  owner’ means any person who, directly or indirectly, through any contract,

  arrangement, or understanding, other than a revocable proxy, has or shares the

  power to vote, or to direct the voting of, shares; . . . .” Va. Code Ann. § 13.1-729

  (emphasis added).     Jacqueline, as income beneficiary of the Marital Business

  Share, did not meet Park’s own proffered definition of “beneficial owner” of the

  shares held in that trust. Jacqueline did have the power as co-executor to vote F.

  Leonard’s shares in his estate, acting as a group with the other co-executors, but

  Park expressly waived any argument that Jacqueline was a beneficial owner by

  virtue of her role as co-executor.

        Park argues that the following provision of F. Leonard’s will gave

  Jacqueline the power to direct the voting of the shares in the Marital Business

  Share: “Notwithstanding any other provision in this Will to the contrary, my wife

  shall have the right to compel my Trustees to convert any non-income producing

  assets of the Marital Trust into income-producing assets.” Pl.’s Br. Supp. Pl.’s

  Mot. Summ. J. Ex. A at 3, Last Will & Testament of Francis Lee Leonard § 5(A),

  ECF No. 29-4. It did no such thing. That provision only allowed Jacqueline to

  direct the Marital Business Share to sell the EMC stock if it ceased producing


                                          -11-
Case 1:19-cv-00019-JPJ-PMS Document 37 Filed 12/02/20 Page 12 of 12 Pageid#: 433




  income. The referenced clause did not give Jacqueline the right to force the co-

  trustees to vote the shares according to her wishes. In any event, the problem

  remains that F. Leonard’s shares were not held in the Marital Business Share until

  after Park was terminated.

        EMC raises additional arguments in support of its Motion for Summary

  Judgment and in opposition to Park’s Motion for Summary Judgment. I need not

  address those other arguments because the issues above are dispositive. I conclude

  that based on the undisputed facts, no change in control occurred in the two years

  prior to Park’s termination, and EMC is therefore entitled to judgment as a matter

  of law.

                                         III.

        For the foregoing reasons, it is ORDERED that Plaintiff’s Motion for

  Summary Judgment, ECF No. 28, is DENIED, and Defendant’s Cross Motion for

  Summary Judgment, ECF No. 30, is GRANTED.                Judgment will be entered

  herewith.

                                                ENTER: December 2, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                         -12-
